1
2
3
4
5
6
7
8
9
10
11
12
                            IN THE UNITED STATES BANKRUPTCY COURT
13                         WESTERN DISTRICT OF WASHINGTON AT TACOMA

14
         IN RE:                                                 NO. 19-40971
15
         HALL, Jace,
16                                                             ORDER APPROVING ATTORNEY’S
               Debtor.                                         COMPENSATION
17
18
             THIS MATTER came on for hearing on the Attorney’s Application for Compensation in
19
     a Chapter 13 Case filed by Travis A. Gagnier (“Applicant”). Based upon the application,
20
     It is hereby ORDERED that:
21
22        1). Applicant is awarded compensation of $4,307.75 as an administrative expense under 11

23        U.S.C. 503(b).
24        2). The compensation shall be paid according to the confirmed plan or, if a plan is never
25
          confirmed, prior to dismissal or conversion (subject to applicable Trustee’s fee).
26
     1
27   ORDER APPROVING APPLICATION RE                                                      Law Offices of Travis
                                                                                           Gagnier, Inc., P.S.
28   FEES                                                                              33507 Ninth Ave S, Bldg F
                                                                                            P.O. Box 3949
                                                                                        Federal Way, WA 98063
                                                                                          Phone: 253-941-0234


 Case 19-40971-MJH          Doc 25   Filed 07/24/19     Ent. 07/24/19 10:02:02       Pg. 1 of 2
         3). Unless the Court orders otherwise, if this case is dismissed or converted after plan
1
2        confirmation, the Chapter 13 Trustee shall send undisbursed plan payments on hand to

3        Debtor in care of the Applicant, if the Applicant is the Debtor’s attorney at the time of

4        dismissal or conversion.
5                                          ///End of Order///
6
7
     Presented by:
8
     Law Offices of Travis Gagnier, Inc., P.S.
9
      /s/ Travis A. Gagnier
10   Travis A. Gagnier, WSBA #26379
     Attorneys for Debtor
11   33507 Ninth Avenue South, Bldg F
     P.O. Box 3949
12   Federal Way, WA 98063-3949
     Phone: (253) 941-0234 Fax: 941-0476
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     2
27   ORDER APPROVING APPLICATION RE                                                     Law Offices of Travis
                                                                                          Gagnier, Inc., P.S.
28   FEES                                                                             33507 Ninth Ave S, Bldg F
                                                                                           P.O. Box 3949
                                                                                       Federal Way, WA 98063
                                                                                         Phone: 253-941-0234


 Case 19-40971-MJH       Doc 25     Filed 07/24/19      Ent. 07/24/19 10:02:02       Pg. 2 of 2
